FINDINGS OP PACT.
The taxpayer is an individual residing in Pittsburgh, Pa., where he is employed as a traveling salesman by the American Trouser Co. During the taxable years his compensation was 5 per cent of his gross sales, from which he paid his own traveling expenses and cost of subsistence while engaged in selling the merchandise of his employer in the territory assigned to him. In 1920 he was on the road for 40 weeks, traveling to Detroit, Cleveland, and many other cities in Ohio, Michigan, Pennsylvania, and other States. In 1921 he was so employed for not less than 21 weeks. He claims deductions from gross income for the years in question in the respective amounts of $2,500 and $1,395.50, incurred and paid as ordinary and necessary expenses in carrying on his business.
The deficiencies for 1920 and 1921 are $114-52 and $70.33, respectively. Order will be entered accordingly.